J-A17009-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ESTATE OF: VALERIY KRICHMAR, DEC'D.              IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA




APPEAL OF: GALINA KRICHMAR AND
DANIEL KRICHMAR

                                                     No. 1510 EDA 2014


                   Appeal from the Decree April 28, 2014
            In the Court of Common Pleas of Philadelphia County
                  Orphans' Court at No(s): 545 DE of 2011


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and OTT, J.

MEMORANDUM BY OTT, J.:                           FILED DECEMBER 01, 2015

      Galina and Daniel Krichmar (“Galina” or “Daniel,” individually, or “the

Krichmars,” collectively) appeal from the final decree, entered April 28,

2014, in the Court of Common Pleas of Philadelphia County, that denied, by

operation of law, exceptions to the adjudication entered by the orphans’

court on November 27, 2013. The court’s adjudication confirmed, as

modified, the account of Galina Krichmar, administratrix of the Estate of

Valeriy Krichmar. The case arises from the death of Valeriy Krichmar, who

died on January 31, 2005, in a fire that also took the life of his father, Boris

Krichmar. Boris and Valeriy died intestate. Valeriy was unmarried. Appellant

Daniel Krichmar is the brother of Boris, uncle of Valeriy, and intestate heir of
J-A17009-15



the Estate of Valeriy Krichmar.1 Appellant Galina Krichmar is the daughter of

Daniel and is administratrix of the Estate of Valeriy Krichmar. 2 In this

appeal, the Krichmars present two arguments:

        Did the lower court err by capriciously and deliberately
        disallowing undisputed disbursements that a person of ordinary
        intelligence could not ignore, discount or disapprove and by
        surcharging her for said items?

        Did the lower court properly hold that life insurance proceeds
        were the property of the estate of the insured, who, according to
        the certified death certificate, died before the beneficiary?

Krichmars’ Brief at 5. Based upon the following, we reverse the court’s

decree and remand for further proceedings.

        Boris’ and Valeriy’s estates are intertwined, and were considered

together by the orphans’ court. We likewise have considered these appeals

together. The companion appeal/cross appeal regarding Boris’ estate is filed

at In re Estate of Boris Krichmar, ___ A.3d ___ [1511 EDA 2014; 1753

EDA 2014] (Pa. Super. 2015) (unpublished memorandum). Although the

appeal in Boris’ estate was listed consecutive to the instant appeal, we have

addressed the appeal in Boris’ estate first, as that appeal is dispositive of the

present appeal.

____________________________________________


1
 Under 20 Pa.C. S. § 2103(5), Daniel is an intestate heir of Valeriy’s estate,
as is his daughter, Appellant Galina Krichmar, but under 20 Pa.C.S. §
2104(1) Daniel receives the entire share as long as he is living.
2
    Galina is also the former administratrix of the Estate of Boris Krichmar.




                                           -2-
J-A17009-15



       We first address the second question raised in this appeal, regarding

life insurance proceeds.        Because Galina operated under the belief that

Valeriy survived Boris based on the time of death reflected in their

respective death certificates, her account showed the $140,915.00 life

insurance proceeds as an asset. The orphans’ court, however, determined

the life insurance proceeds belonged in Boris’ estate and, consequently,

surcharged Galina and ordered the proceeds be returned to Boris’ estate.

       In our decision in In re Estate of Boris Krichmar, we found merit in

the Krichmars’ arguments that: (1) Manuel Spigler, former attorney of Anna

Guettel,3 adminstratrix D.B.N. of the Estate of Boris Krichmar, had no

standing to call EMT Joanne Conti as a witness on the issue of life insurance

proceeds or advocate that Boris’ estate was entitled to these proceeds, and

(2) the court erred in denying the Krichmars’ counsel’s continuance request

and closing the record in her absence.4


____________________________________________


3
  Anna Guettel is the surviving spouse of Boris Krichmar. On June 23, 2011,
this Court held that a valid marriage existed between Guettel and Boris, and
that Guettel did not desert Boris prior to his death. See Estate of Boris
Krichmar, 31 A.3d 752 (Pa. Super. 2011) (unpublished memorandum).
4
  The Krichmars make the same arguments in this appeal as in their appeal
in Boris’ estate regarding the issue of life insurance proceeds, specifically:
(A) Spigler had no standing to call a witness or advocate a position on the
issue, (B) Conti’s testimony was incompetent and, therefore, insufficient to
raise an issue, and (C) the court erroneously conducted a final hearing and
closed the record in the absence of counsel, who could not attend. See The
Krichmars’ Brief at ii.



                                           -3-
J-A17009-15



      We reversed and remanded for a determination whether the life

insurance proceeds are an asset of Boris’ estate or Valeriy’s estate.

Furthermore, we instructed the orphans’ court to consider the applicability of

the Simultaneous Death Act, 20 Pa.C.S. § 8504, without reference to Conti’s

testimony unless presented by a party with standing. We directed the

orphans’ court to determine if any amended accountings should be filed, if

the parties are unable to reach the settlement suggested at the February 7,

2013 hearing. See Estate of Boris Krichmar, supra.

      The issue of which estate is entitled to the life insurance proceeds is

critical to the accuracy of the account in Valeriy’s estate. Furthermore, it is

premature for this Court to address the remaining issue raised in this

appeal, regarding allowed disbursements, because the accounts may have to

be restated.

      Accordingly, consistent with our decision in In re Estate of Boris

Krichmar, we reverse the court’s decree and remand to the orphans’ court

for further proceedings.

      Decree reversed. Case remanded for further proceedings. Jurisdiction

relinquished.




                                     -4-
J-A17009-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/1/2015




                          -5-